Case: 21-40330      Document: 00516240178         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      March 15, 2022
                                  No. 21-40330
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   John Fontenot,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:17-CR-728-11


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Defendant-Appellant John
   Fontenot moves for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). We have reviewed counsel’s brief and the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40330    Document: 00516240178          Page: 2   Date Filed: 03/15/2022




                                  No. 21-40330


   portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.
         Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5TH CIR. R. 42.2.




                                       2